PER CURIAM.
Ward raises various constitutional challenges to the habitual violent felony offender sentences imposed following his convictions on three counts of attempted armed robbery. We have rejected each of these challenges in many prior decisions, and we do so again. However, as we did in Tillman v. State, 586 So.2d 1269 (Fla. 1st DCA 1991), we certify the following question to be of great public importance:
DOES SECTION 775.084(l)(b) VIOLATE THE CONSTITUTIONAL PROTECTION AGAINST DOUBLE JEOPARDY BY INCREASING A DEFENDANT’S PUNISHMENT DUE TO THE NATURE OF A PRIOR OFFENSE?
Nevertheless, we remand this cause to the trial court to correct clerical errors in the judgment and sentence forms. The *332judgment should be corrected to indicate that the attempted armed robberies are second degree felonies, and the sentence forms should be corrected to indicate that the trial judge imposed concurrent ten-year minimum mandatory sentences for the attempted armed robberies.
SHIVERS, MINER and ALLEN, JJ., concur.